DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 28 is allowed.
Claims 4 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious first and second threaded sections where at least one of the first contact and the second contact engage at least one of the threads or the contact body coupled to the isolator, a contact recess and a spring positioned within the contact recess in combination with the rest of the claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Glaub et al. (US Pat No 8,378,834 B1) in view of Weise (US Pat No 4,003,048).
Re claim 1, Glaub et al. show a fire suppression system (Figs. 9), comprising: 
a tank (82) configured to contain fire suppressant agent;
a cartridge (84) configured to contain pressurized expellant gas;
an actuator (86) coupled to the tank (82) and selectively coupled to the cartridge (84), wherein the actuator is configured to selectively supply the pressurized expellant gas from the cartridge to the tank such that the fire suppressant agent is dispensed from the tank (col. 7, lines 55-67); and
a cartridge monitoring system (SUP4) coupled to (via 180) the actuator (86), the cartridge monitoring system comprising:
a first contact (contact with 84) and a second contact (contact in 81) configured to engage the cartridge when the cartridge (84) is coupled to the actuator (86); and
an electrical interpreter (184) coupled to the first contact and the second contact and configured to determine if the cartridge is engaging the first contact and the second contact to form a closed electrical circuit (col. 10, lines 39-52).
Glaub et al. does not teach the cartridge including an electrically-conductive section where the electrical interpreter is configured to determine if the electrically-conductive section of the cartridge is engaging the first contact and the second contact to form a closed electrical circuit through the first contact, the electrically-conductive section of the cartridge, and the second contact.
However, Weise shows a fire extinguishing cartridge (Fig. 1, 12) configured to contain pressurized expellant fluid, the cartridge including an electrically-conductive section (11/14); a first contact (24) and a second contact (26); wherein a closed electrical circuit is formed through the first contact (24), the electrically-conductive section (11/14) of the cartridge and the second contact (26).

 Re claim 2, Glaub et al. as modified by Weise disclose the cartridge monitoring system further comprises a notifier (Glaub - col. 10, lines 50-52) coupled to the electrical interpreter (Glaub - Fig. 9, 184) and configured to provide a notification to an operator in response to a determination that an open circuit has been formed between the first contact and the second contact.
Claims 1-3, 5-8, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US Pat No 8,997,885 B2) in view of Glaub et al. (US Pat No 8,378,834 B1).
Re claims 1 & 26, Krueger shows a fire suppression system (Figs. 1-4), comprising: 
a tank (24) configured to contain fire suppressant agent;
a cartridge (22) configured to contain pressurized expellant gas;
an actuator (42) coupled to the tank and selectively coupled to the cartridge, wherein the actuator is configured to selectively supply the pressurized expellant gas from the cartridge to the tank such that the fire suppressant agent is dispensed from the tank (col. 2, lines 62-67 through col. 3, lines 1-10); and
a cartridge monitoring system (62) coupled to the actuator (42), the cartridge monitoring system comprising:
a first contact (120) and a second contact (72) configured to engage the cartridge (22) when the cartridge is coupled to the actuator.
Krueger suggests “the contacts may be wired to indicator circuitry located remotely” but does not teach an electrical interpreter coupled to the first contact and the second 
However, Glaub et al. disclose a fire suppression system including a cartridge (Fig. 9, 84) and a cartridge monitoring system (SUP4) with electrical contacts that includes an electrical interpreter (184) coupled to the first contact and the second contact and configured to determine if the cartridge is engaging the first contact and the second contact to form a closed circuit (col. 10, lines 39-52).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the cartridge monitoring system of Krueger include an electrical interpreter as disclosed in Glaub et al. to detect whether or not the cartridge is seated properly (Glaub – col. 10, lines 47-48).
Krueger also does not teach the cartridge including an electrically-conductive section where the electrical interpreter is configured to determine if the electrically-conductive section of the cartridge is engaging the first contact and the second contact to form a closed electrical circuit through the first contact, the electrically-conductive section of the cartridge, and the second contact.
However, Weise shows a fire extinguishing cartridge (Fig. 1, 12) configured to contain pressurized expellant fluid, the cartridge including an electrically-conductive section (11/14); a first contact (24) and a second contact (26); wherein a closed electrical circuit is formed through the first contact (24), the electrically-conductive section (11/14) of the cartridge and the second contact (26).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the cartridge in Glaub et al. include the electrically conductive section as taught by Weise to provide supervisory current connected through a relay to an alarm circuit for detection of the removal of the cartridge (Weise – col. 1, lines 10-13).

Re claim 3, Krueger as modified by Glaub et al. and Weise disclose the cartridge (Krueger – Fig. 2, 22) includes a neck (Krueger – 62) that is received by the actuator (Krueger – 42) when the cartridge is coupled to the actuator, and wherein the neck defines the electrically-conductive section (Weise – 11).
Re claim 5, Krueger as modified by Glaub et al. and Weise disclose the actuator (Kruger – Fig. 2, 42) includes a receiver (Krueger – 68) that is configured to receive the electrically-conductive section (Weise - 11) of the cartridge (Krueger – 22) to couple the cartridge to the actuator, wherein the receiver is electrically-conductive (Krueger – 72), and wherein the receiver is the second contact.
Re claim 6, Krueger as modified by Glaub et al. and Weise disclose the actuator (Krueger – Fig. 2, 42) further includes an isolator (Krueger - 74) coupled to the receiver (Krueger – 60/72) and the first contact (Krueger – 120), and wherein the isolator (Krueger – 74) is configured to electrically decouple (Krueger – Fig. 4) the first contact (Krueger – 120) from the receiver (Krueger – 60/72).
Re claim 7, Krueger as modified by Glaub et al. and Weise disclose a spring (Krueger – Fig. 2, 90 & 102) coupled to the isolator (Krueger – 74), wherein the first contact (Krueger – 120) is translatably coupled (Krueger – col. 4, lines 23-25) to the isolator (Krueger – 74), and wherein the biasing element (Krueger – 90) is configured to bias the first contact (Krueger – 120) into engagement with the cartridge (Krueger – 22).
Re claim 8, Krueger as modified by Glaub et al. and Weise disclose a spring (Krueger – 90 & 102) configured to bias at least one of the first contact (Krueger – 120) and the second contact (Krueger – 72) into engagement with the cartridge (Krueger – 22).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/Examiner, Art Unit 3752